Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 1 of 18 PageID #: 54




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 MATTHEW STEPHEN SANTORO,                              §
                                                       §
        Claimant,                                      §
 V.                                                    §   CIVIL ACTION NO. 4:18-CV-660
                                                       §
 COUNTY OF COLLIN, TEXAS,                              §
 PLANO INDEPENDENT                                     §
 SCHOOL DISTRICT, BRIAN                                §
 BINGGELI,380th JUDICIAL                               §
 DISTRICT, JUDGE BENJAMIN                              §
 N. SMITH, COLLIN COUNTY                               §
 CONSTABLE'S OFFICE, SHANE                             §
 WILLIAMS, COLLIN CENTRAL                              §
 APPRAISAL DISTRICT,                                   §
 EUGENE "BO" DAFFIN,                                   §
 COLLIN COUNTY                                         §
 TAX ASSESSOR/COLLECTOR,                               §
 KENNETH L. MAUN, COLLIN                               §
 COUNTY CCD, NEIL MATKIN,                              §
 DAVID McCALL.                                         §
                                                       §
        Defendants.                                    §

           DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
              BRIAN BINGELLI'S RULE 12(b)(6) MOTION TO DISMISS

        Defendants Plano Independent School District ("PISD") and its former superintendent Brian

 Binggeli ("Binggeli") (collectively, "PISD Defendants"), file the following motion to dismiss for

 failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

                                                  I.
                  Procedural History/Issues Presented/Summary of Argument

        1.1     According to the Complaint [Dkt. 1], the Plaintiff is Matthew Santoro, "a man who
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 2 of 18 PageID #: 55




 lives on the land of Texas [in Collin County] and is endowed with unalienable Rights." Dkt. I, ~,I

  18, 19. The Defendants are various Collin County governmental entities and those entities'

 employees/representatives, including the PISD Defendants. PISD is a Texas public school district

 located in Collin County, Texas and Dr. Brian Binggeli was PISD's superintendent during a portion

 of the time period at issue. See Dkt. 1, ~,I 25, 32.

         1.2       Briefly summarized, Plaintiffs Complaint alleges that the various Defendants, as a

 RICO enterprise, placed his real property located in Collin County, Texas on Collin County's tax

 rolls without authorization to do so and, as a result, the Defendants improperly assessed ad valorem

 taxes on this real property, improperly sued him for the delinquent taxes on this real property, and

 improperly foreclosed on and sold this real property at a court-ordered tax sale auction. See Dkt. 1,

 ~~44-132.     Based on these allegations, the Complaint asserts the following causes of action against

 Defendants, including the PISD Defendants: violations of the Racketeer Influenced and Corrupt

 Organizations Act ("RICO"), 18 U .S.C. §§ 1961, 1962 (c) and (d) [Dkt. 1, First-Third Claims, ~~178-

  198]; violation of civil rights pursuant to 42 U.S.C. §§ 1983, 1985 and 1986 [Fourth Claim, ~~199-

 203]; violation of the Eighth Amendment [Fifth Claim,       ~~204-216];   violation of the Texas Theft

 Liability Act, Tex. Civ. Prac. & Rem. Code §§134.001-005 [Sixth Claim,             ~~217-220];   fraud

 [Seventh Claim,     ~~221-223];   conversion [Eighth Claim,    ~~224-227];    intentional infliction of

 emotional distress [Ninth Claim, ~228-230].
                                                                                                   (



         1.3      The PISD Defendants file the instant Rule 12(b)(6) motion asking the Court to

 dismiss all of the claims asserted against them in the Complaint. As will be detailed below, these

 claims should be dismissed under Rule 12(b)(6) because (1) the PISD Defendants' governmental

 immunity (as well as Plaintiffs election of remedies) bars Plaintiffs state law causes of action for

 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE l2(b)(6) MOTION TO DISMISS 2565904                                              2
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 3 of 18 PageID #: 56




 violation of the Texas Theft Liability Act, fraud, conversion, and intentional infliction of emotional

 distress; (2) Plaintiffhas not made any factual allegations sufficient to state any viable claims against

 the PISD Defendants under any of the above state law causes of action; (3) Plaintiff has not made

 any factual allegations sufficient to state a viable claim against the PISD Defendants for any RICO

 violations or aiding and abetting any RICO violations; and (4) Plaintiff has not made any factual

 allegations sufficient to state a viable claim against the PISD Defendants for liability under 42 U .S.C.

 §§ 1983, 1985 or 1986.

                                                 II.
                                    Motion to Dismiss - Argument

 A.      Standard for Dismissal

         2.1     A court has authority under Fed. R. Civ. P. 12(b)(6) to dismiss a cause of action for

 failure to state a claim upon which relief can be granted if the complaint does not provide fair notice

 of the claim and does not state factual allegations showing that the right to relief is plausible. See

 Ashcroft v. Iqbal, 556 U.S. 662,678 (2009); Bell At!. Corp. v. Twombly, 550 U.S. 544, 555-56 & n.3

 (2007). A complaint that provides only labels and conclusions or a formulaic recitation of the

 elements is insufficient to show grounds for the plaintiff to be entitled to relief. !d. A Rule 12 (b)(6)

 "[d]ismissal is proper if the complaint lacks an allegation regarding a required element necessary to

 obtain relief... " Torch Liquidating Trust v. Stockstill, 561 F.3d 377, 384 (5'h Cir. 2009) (citations

 omitted). Notably, "prose litigants [like Plaintiff here] are still required to provide sufficient facts

 in support of their claims; mere conclusory allegations are insufficient." Liu v. City ofAllen, 2018

 U.S. Dist. Lexis 78180, *6 (E.D. Tex. 2018) (quoting Reeves v. Wells Fargo Bank, NA., 2015 U.S.

 Dist. Lexis 143859 (W.D. Tex. 2015)).


 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                               3
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 4 of 18 PageID #: 57




         2.2    While detailed factual allegations are not required, plaintiffs must allege facts

 sufficient to "nudge[] their claims across the line from conceivable to plausible .... " Twombly, 550

 U.S. at 570. Stated another way, a plaintiffs "[fJactual allegations must be enough to raise a right

 to relief above the speculative level"; "some factual allegations will be so sketchy or implausible that

 they fail to provide sufficient notice to defendants of the plaintiffs claim." Id. at 555; Brooks v.

 Ross, 578 F.3d 574, 581 (7th Cir. 2009).

         2.3    After Twombly and Iqbal," it is now abundantly clear that identifying only what law

 forms the basis of the complaint, without pleading facts indicating how a defendant violated that law,

 proves only a theoretical possibility that a cause of action could be stated against the defendant, not

 that plaintiff did state a cause of action." Escuadra v. Geovera Specialty Ins. Co., 739 F. Supp.2d

 967, 979 (E.D. Tex. 2010).

         2.4     Importantly, Rule 12(b)(6) motions to dismiss are appropriate in RICO lawsuits when,

 like here, a plaintiff fails to properly plead facts to support a RICO violation. E.g., Shannon v. Ham,

 369 Fed. Appx. 1001, 1002-04 (5th Cir. 2016) (affirming Rule 12(b)(6) motion dismissing the

 plaintiffs RICO claim);St. Germain v. Howard, 556 F.3d261,262-63 (5th Cir. 2009) (same);Paselk

 v. Bayview Loan Servicing, LLC, 2017 U.S. Dist. Lexis 159437, *7-11 (E.D. Tex. 2017) (granting

 Rule 12(b)6) motion and dismissing the plaintiffs RICO claim); Gentry v. Hochheim Prairie Farm

 Mut. Ins. Ass 'n, 2017 U.S. Dist. Lexis 107809, *3-4 (E.D. Tex. 2017) (same). WhenmakingaRICO

 claim, "plaintiffs must plead specific facts, not mere conclusory allegations" and "a RICO plaintiff

 must plead the specified facts as to each defendant. It cannot. .. 'lump[ ] together the defendants."'

 Liu, 2018 U.S. Dist. Lexis 78180 at *15; Burgess v. U.S. Dep't ofEduc., 2017 U.S. Dist. Lexis



 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              4
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 5 of 18 PageID #: 58




 94724, *35 (E.D. Tex. 2017); Walker v. Beaumont Indep. Sch. Dist., 2016 U.S. Dist. Lexis 165358,

 *15 (E.D. Tex. 2016).

        2.5     Moreover, Rule 12(b)(6) motions to dismiss are also appropriate in§ 1983, § 1985 and

 § 1986 lawsuits when, like here, a plaintiff fails to properly plead facts (as opposed to mere

 conclusions) supporting such claims. E.g., Hernandez v. Kingsville ISD, 2013 U.S. Dist. Lexis

 152745 (S.D. Tex. 2013) (granting Rule 12(b)(6) motion and dismissing the plaintiffs§ 1983 claim);

 Saenz v. Dallas Cnty. Cmty. College Dist., 2011 U.S. Dist. Lexis 52023 (N.D. Tex. 2011) (same);

 Wallace v. Dallas lndep. Sch. Dist., 2000 U.S. Dist. Lexis 6533 (N.D. Tex. 2000) (same); Johnson

 v. Dowd, 305 Fed. Appx. 221 (5th Cir. 2008) (affirming Rule 12(b)(6) dismissal of plaintiffs§ 1985

 claim); McKinney FOP Lodge 107 v. City of McKinney, 2016 U.S. Dist. Lexis 44808 (E.D. Tex.

 2016) (granting Rule 12(b)(6) motion and dismissing plaintiffs § 1985 claim); Elmore v.

 McCammon, 640 F. Supp. 905 (S.D. Tex. 1986) (same); Vanderwall v. Peck, 129 Fed. Appx. 89 (5th

 Cir. 2005) (affirming Rule 12(b)(6) dismissal of plaintiffs§ 1986 claim); Bittakis v. CityofEl Paso,

 480 F. Supp.2d 895 (W.D. Tex. 2007) (granting Rule 12(b)(6) motion and dismissing plaintiffs

 § 1986 claim). Here, as detailed below, Plaintiffs §§ 1983, 1985 and 1986 claims should be

 dismissed because the Complaint does not state plausible§§ 1983, 1985 and 1986 claims against the

 PISD Defendants. Critically, with respect to section 1983 liability, the Complaint does not allege

 any facts concerning any policy or custom by PISD's final policymaker (the Board of Trustees) that

 caused any infringement on any of the Plaintiffs constitutional or federal statutory rights, thereby

 warranting dismissal. !d. Relevant to the Complaint here, "[i]t is not sufficient for a plaintiff to

 allege, without elaboration, a policy or a custom and its relationship to the underlying constitutional

 violation; instead the plaintiff must plead specific facts. Allegations of an isolated incident are not

 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE l2(b)(6) MOTION TO DISMISS 2565904                                             5
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 6 of 18 PageID #: 59



 sufficient to show the existence of a custom or policy." Basler v. Barron, 2017 U.S. Dist. Lexis

 15973, * 24 (S.D. Tex. 2017) (quoting Fifth Circuit cases). See also Whitjieldv. City ofRidgeland,

 2013 U.S. Dist. Lexis 176714, *26 (S.D. Miss. 2013) ("A plaintiffs 'description of a policy or

 custom and its relationship to the underlying constitutional violation ... cannot be conclusory; it must

 contain specific facts."') (quoting Fifth Circuit cases).

        2.6 Additionally, relevant here, in analyzing a plaintiffs claims, when a successful

 affirmative defense (such as immunity) appears on the face of the pleadings, dismissal under Rule

 12(b)(6) is appropriate. United States ex rei. Long v. GSDM/dea City, L.L.C., 798 F.3d 265, 274

 (5th Cir. 2015); Kansa Reinsurance Co., Ltd. v. Congressional Mortgage Corp. ofTexas, 20 F.3d

 1362, 1366 (5th Cir. 1994); Newberryv. Champion, 2017 U.S. Dist. Lexis 38729, *5-6, 10-12 (N.D.

 Miss. 2017); Coffelt v. Davis, 2016 U.S. Dist. Lexis 171904, *4-5, 12-13 (N.D. Tex. 2016).

 B. Immunity Bars Plaintiff's State Law Claims Against the PISD Defendants; Also, Plaintiffs
    Election of Remedies Bars Suit Against Binggeli

         1.     Immunity bars Plaintiff's state law claims

        2.7     Plaintiffs Complaint sues the PISD Defendants for the following state law tort

 claims: violation of the Texas Theft Liability Act, fraud, conversion, and intentional infliction of

 emotional distress. Dkt. 1, Sixth-Ninth Claims (~~217-230). The PISD Defendants, however, have

 immunity from each of these claims on the face of the complaint.

         2.8    PISD is a Texas public school district. Thus, absent a waiver effected by clear and

 unambigious language, PISD enjoys governmental immunity from both suit and liability. Wichita

 Falls State Hospital v. Taylor, 106 S. W.3d 692, 694-96 (Tex. 2003); Bonillas v. Harlandale lndep.

 Sch. Dist., 832 F. Supp.2d 729, 735 (W.D. Tex. 2011). Further, with respect to superintendent


 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              6
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 7 of 18 PageID #: 60




 Binggeli, "[t]rustees and agents of a school district, while acting in an official capacity, enjoy the

 same governmental immunity as does the school district. As long as an official acts within the scope

 of his employment, he cannot be held personally liable in a tort action ... " Bates v. Dallas ISD, 952

 S.W.2d 543,551 (Tex. App.- Dallas 1997, writ denied).

        2.9     With respect to the Plaintiffs state law tort claims, PISD's and Binggeli's immunity

 has only been waived in cases (unlike this one) involving the operation and use of motor vehicle.

 Tex. Civ. Prac. &Rem. Code§ 101.051; LeLeauxv. Hamshire-Fannett Indep. Sch. Dist., 835 S.W.2d

 49, 51 (Tex. 1992); Luna v. Harlingen Consol. Indep. Sch. Dist., 821 S.W.2d 442,444 (Tex. App.-

 Corpus Christi 1991, writ denied). 1 Plaintiffs Complaint, however, makes no allegations involving

 the operation or use of a motor vehicle. See Dkt. 1. As such, the PISD Defendants' immunity from

 Plaintiffs state law tort claims appears on the face of the complaint. Dismissal of these state law

 claims is therefore appropriate for this reason.

        2.10    Further, particularly relevant here, "there is no waiver of governmental immunity for

 tort claims arising from the collection or assessment of taxes." Vick v. Floresville lndep. Sch. Dist.,

 505 S.W.3d 24,30 (Tex. App.- San Antonio 2016, pet. denied) (citing Tex. Civ. Prac. & Rem. Code

 §101.055(1)); see also City ofGalveston v. State, 217 S.W.3d 466,470 n.23 (Tex. 2007); Reedv.

 Prince, 194 S.W.3d 101, 107 (Tex. App.- Texarkana2006, pet. denied); Skodav. Montague County,




         1
         Importantly, "[t]here is no waiver of immunity under the Texas Theft Liability Act, and the
 Texas Tort Claims Act expressly does not waive immunity for intentional torts." Lopez v. Serna,
 414 S.W.3d 890,896 (Tex. App.- San Antonio 2013, no pet.); see also Harvey v. Mayer, 2018 Tex.
 App. Lexis 5480, *7-8 (Tex. App.- Corpus Christi 2018, no pet.) (holding same); Robinson v.
 Mullens, 2018 Tex. App. Lexis 1578, *4 (Tex. App.- Waco 2018, no pet.) (same); Mason v. Wood,
 2013 Tex. App. Lexis 2692, *2-10 (Tex. App.- Beaumont 2013, no pet.) (same).
 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                             7
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 8 of 18 PageID #: 61



 2010 Tex. App. Lexis 6411, *6-8 (Tex. App.- Fort Worth2010, pet. denied). Dismissal ofPlaintiffs

 state law claims under Rule 12(b)(6) is warranted for this additional reason.

        2.      Plaintiff's election of remedies also bars his state law claims against Binggeli

        2.11    Plaintiff has brought the same state law tort claims against both PISD and its then-

 superintendent Dr. Binggeli. However, because he is alleged to have committed the wrongful

 conduct at issue in the general scope of his employment as the school district superintendent,

 Binggeli is entitled to dismissal of these claims against him pursuant to the election of remedies

 provisions of the Texas Tort Claims Act, Tex. Civ. Prac. & Rem. Code §101.106 (a), (e) and (f).

 Briefly summarized, section 101.1 06(a) provides that the filing of tort claims against a governmental

 unit (PISD) constitutes an irrevocable election by the plaintiff and "immediately and forever bars any

 suit or recovery by the plaintiff against any individual employee of the governmental unit [Binggeli]

 regarding the same subject matter." In tum, section 101.1 06(e) then provides that if, like here, the

 same tort claims are filed against both the governmental unit (PISD) and its employee (Binggeli),

 the employee shall immediately be dismissed upon motion by the governmental unit - - this is that

 motion. See Mission Consol. ISD v. Garcia, 253 S. W.3d 653, 657 (Tex. 2008); Univ. ofTex. Health

 Sci. Ctr. v. Rios, 542 S.W.3d 530, 532 (Tex. 2017).         Moreover, section 101.106(f) protects

 employees of governmental units(Binggeli) from tort suits against them in their individual capacities

 that could have been brought under the Texas Tort Claims Act against the governmental unit (PISD).

 See Robinson v. Mullens, 2018 Tex. App. Lexis 1578, * 3-4 (Tex. App.- Waco 2018, no pet.). "In

 other words, a suit is completely foreclosed against a government employee when sued in this

 individual capacity if he is acting within the scope of his employment." Harvey, 2018 Tex. App.

 Lexis 5480 at *5 (citing Franka v. Velasquez, 332 S.W.3d 367, 381 (Tex. 2011)). See also Lopez,

 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                            8
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 9 of 18 PageID #: 62




 414 S.WJd at 893-95. For all of these reasons, the election of remedies provisions of the Texas

 Tort Claims Act require dismissal of Plaintiffs state law tort claims against Dr. Binggeli

 individually.

 C. Plaintiff Has Not Stated Any Viable State Law Claims Against the PISD Defendants

      2.12       Assuming, arguendo, that immunity (and election of remedies) is not a complete bar

 to Plaintiffs state law claims, these claims should still be dismissed because the Complaint does not

 allege facts sufficient to state a claim under these causes of action upon which relief can be granted

 against the PISD Defendants.

      2.13       Important to this motion, the only allegations in the Complaint that refer to the PISD

 Defendants are:

                 25.    PLANO INDEPENDENT SCHOOL DISTRICT is a person in Collin County,
                        Texas.

                 32.    BRIAN BINGGELI, who is being sued in his individual capacity, was/is an
                        individual believed to reside in Collin County, and an officer/superintendent
                        of the Plano lSD, Collin County, Texas.

                 88.    There is no proof of contract, commercial ownership by COLLIN COUNTY,
                        or commercial assessment in the file in Cause No. 380-03417-2015, PLANO
                        INDEPENDENT SCHOOL DISTRICT/COLLIN COUNTY/COLLIN
                        COUNTY CCD vs. MATT S. SANTORO, et al.

                 90.    Each Defendant had to aid and abet the actions of the others or conspire with
                        the other defendants in order for the enterprise to function.

                 94.    COLLIN [sic] INDEPENDENT SCHOOL DISTRICT rendered or caused to
                        be rendered Claimant's non-commercial property for taxation.

                 95.    COLLIN [sic] lSD Supervisor BRIAN BINGGELI knew or should have
                        known my non-commerical property was listed on the property tax rolls.




 DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
 BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                            9
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 10 of 18 PageID #: 63



                   99.    COUNTY OF COLLIN, TEXAS and COLLIN [sic] INDEPENDENT
                          SCHOOL DISTRICT sued Claimant for delinquent property taxes in the
                          amount of $34,867.57.

                   118.   Brian Binggeli and Neil Matkin, acting in their personal capacities as taxing
                          units, agreed that any property was a taxable situs and caused my property to
                          be placed on the tax rolls.

                   128.   Each actor played their part in the taking of Claimant's property.

                   129.   Each actor acted without authority and outside the jurisdiction of the law.

  Dkt. 1, ~~ 25, 32, 88, 90, 94, 95, 99, 118, 128, 129. There are no other allegations that mention or

  otherwise refer to the PISD Defendants; rather, all of the other allegations in the Complaint are mere

  conclusory allegations, labels and/or formulaic recitations of the elements of the various claims. See

  Dkt. 1.

            2.14   The allegations in the Complaint, on the face of the pleading, are wholly insufficient

  to state a claim for relief against the PISD Defendants under any of the following state law causes

  of action: Texas Theft Liability Act, fraud, conversion, and intentional infliction of emotional

  distress. See, e.g., Tex. Civ. Prac. & Rem. Code§§ 134.001-134.005 (elements under the Theft

  Liability Act); Hersh v. Tatum, 526 S.W.3d 462,468 (Tex. 2007) (elements for intention infliction

  of emotional distress); Italian Cowboy Partners v. Prudential Ins., 341 S.W.3d 323,337 (Tex. 2011)

  (elements for fraud); Lawyers Title Co. v. JG. Cooper Dev., Inc., 424 S.W.3d 713,718 (Tex. App.-

  Dallas 2014, pet. denied) (elements for conversion). Accordingly, dismissal of each of these claims

  is proper under Rule 12(b)(6). 2


            2
          Dismissal of Plaintiffs claim under the Texas Theft Liability Act results in a mandatory
  award of reasonable and necessary attorneys' fees to the PISD Defendants. Tex. Civ. Prac. & Rem.
  Code §134.005(b); River Oaks L-M, Inc. v. Vinton-Duarte, 469 S.W.3d 213, 242 (Tex. App. -
  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              10
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 11 of 18 PageID #: 64




  D. Plaintiff Has Not Stated a Viable Claim for RICO Violations or Aiding and Abetting
     RICO Violations Against the PISD Defendants

          2.15    Based on his allegation that the foreclosure of his real property for delinquent ad

  valorem taxes was illegal, Plaintiff has sued the PISD Defendants for alleged RICO violations and

  conspiracy to commit RICO violations. Dkt. 1, ~~ 35, 45-52, 133-198. However, Plaintiffs RICO

  claims are completely without substance or merit, and should be dismissed pursuant to Rule 12(b)(6)

  for several reasons.

         2.16    First, the Fifth Circuit has determined that public school districts such as PISD are

  not proper RICO defendants. Gil Ramirez Grp., L.L.C. v. Houston Indep. Sch. Dist., 786 F.3d 400,

  411-12 (5 1h Cir. 2015); see also Walker, 2016 U.S. Dist. Lexis 165358 at *12-13.

          2.17    Next, the Complaint does not allege any of the RICO predicate acts listed in 18

  U.S.C.§1961(1). See Dkt. 1. This is a fatal pleading deficiency and requires dismissal, since

  "section 1961 ( 1) provides the exclusive list of the acts that constitute RICO predicate acts." Walker,

  2016 U.S. Dist. Lexis 165358 at * 17 (emphasis ours); see also Zastrow v. Houston Auto Imps.

  Greenway, Ltd, 789 F.3d 553, 559 (5 1h Cir. 2015) ('"Racketeering activity' means any of the

  predicate acts specified in§ 1961(1)."); St. Germain, 556 F.3d at 263 ("Because Appellants have not

  alleged the requisite predicate criminal acts under RICO, they have not met the pleading standard

  of Rule 12(b)(6).").

          2.18   In addition, there are no factual allegations in the Complaint that the foreclosure of

  Plaintiffs real property in Collin County for the failure to pay taxes in Collin County satisfies the


  Houston [14'h Dist.] 2015, no pet.). The amount of the PISD Defendant's reasonable and necessary
  attorneys' fees will be submitted to the Court by separate submission upon request.
  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              II
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 12 of 18 PageID #: 65




  element that the alleged RICO enterprise affected interstate or foreign commerce. See Torres v.

  S.G.E. Mgmt., L.L.C., 838 F.3d 629, 636 (5th Cir. 2016) (requiring interstate/foreign commerce

  element); United States v. Smith, 547 Fed. Appx. 390, 395 (5th Cir. 2013) (same).

         2.19   Finally, the Complaint, other than making formulaic conclusions, fails to allege any

  specific actions on the part of the PISD Defendants which would support liability under RICO

  sections 1962 (c) or(d). See, e.g., Liu, 2018 U.S. Dist. Lexis 78180 at *14-16; Burgess, 2017 U.S.

  Dist. Lexis 94724 at *34-35. 3

         2.20    Dismissal of Plaintiffs RICO claims against the PISD Defendants is proper for all

  of the above reasons.

  E. Plaintiff Has Not Stated a Viable Claim for Section 1983, 1985 or 1986 Liability Against
     the PISD Defendants

         2.21   The Fourth Claim and Fifth Claim for Relief in the Complaint allege causes of action

  under 42 U.S.C. §§ 1983, 1985 and 1986 for alleged violations of Plaintiffs rights under the First,

  Fourth, Fifth, Eighth and Fourteenth Amendments. Dkt. 1, ~~ 199-216. For the reasons below, these

  claims should be dismissed pursuant to Rule 12(b)( 6).

  1.     Plaintiff has not alleged Section 1983 liability

         2.22     Title 42 U .S.C. § 1983 creates a private cause of action for violations of federal

  constitutional rights perpetrated by any person acting under color of state law. Notably, although

  the Complaint complains at great length about the Defendants' alleged noncompliance with Texas



         3
          "Courts in the Fifth Circuit have found dismissal of RICO claims appropriate where those
  claims amount only to fantastic or delusional tales of conspiracy." Burgess, 2017 U.S. Dist. Lexis
  94724 at *32.
  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                         12
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 13 of 18 PageID #: 66




  state law, "state law violations do not form the basis of§ 1983 liability." Burkett v. City ofEl Paso,

  513 F. Supp.2d 800, 812 (W.D. Tex. 2007) (citing Fields v. City ofSouth Houston, 922 F.2d 1183,

  1189-91 (5 1h Cir. 1991)).

         2.23     "An entity such as a school district may be held liable under § 1983 only when the

  entity itself causes a constitutional deprivation." Saldana v. Angleton lndep. Sch. Dist., 2017 U.S.

  Dist. Lexis 26788, *10 (S.D. Tex. 2017) (citing CityofCanton v. Harris, 489 U.S. 378 (1989) and

  Monell v. Dept. ofSoc. Servs., 436 U.S. 658 (1978)). Liability "requires proof of three elements: (1)

  a policymaker; (2) an official policy; and (3) a violation of constitutional rights whose 'moving

  force' is the policy or custom." Strange v. Mansfieldlndep. Sch. Dist., 2018 U.S. Dist. Lexis 139797,

  * 17 (N.D. Tex. 2018). Further, a§ 1983 claim must "clearly [identify] the constitutional or statutory

  predicate." Hooker v. Dallas lndep. Sch. Dist., 2010 U.S. Dist. Lexis 108886, *28 (N.D. Tex. 201 0).

  "Governmental organizations cannot be held liable for the actions of their employees under a theory

  of respondeat superior. School district liability under '§ 1983 requires proof that the [actionable

  behavior] was the result of the school district's official policy, custom, or practice."' Doe v. Dixon,

  2015 U.S. Dist. Lexis 16729, *11 (W.D. Tex. 2015) (quoting A. W. v. Humble Independent School

  Dist., 25 F.Supp.3d 973, 999 (S.D. Tex. 2013)). In Texas, the final policymaker of a public school

  district like PISD is the district's Board of Trustees. Hill v. Silsbee Indep. Sch. Dist., 933 F. Supp.

  616,622 (E.D. Tex. 1996). See Tex. Educ. Code§§ 11.051, 11.151, 11.1511, and 11.1512.

         2.24     In light of the above standards, "[i]n order to meet the Rule 12(b)(6) standard with

  respect to [school district] liability, [Plaintiff] must allege: '(1) an official policy (or custom), of

  which (2) a policymaker can be charged with actual or constructive knowledge, and (3) a


  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              13
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 14 of 18 PageID #: 67




  constitutional violation whose 'moving force' is that policy or custom."' Hostetter v. Gillock, 2017

  U.S. Dist. Lexis 84954, *20 (N.D. Tex. 2017) (quoting Fifth Circuit cases). In Hostetter, the court

  granted the city's Rule 12(b)(6) motion because "[plaintiffs] claims fail at the onset of the Monell

  analysis because [plaintiff] has not identified an 'official custom or policy' with specific facts

  showing the existence of such a custom .... [Plaintiff] does not specifically allege an 'actual policy,

  regulation, or decision that is officially adopted and promulgated by lawmakers or others with

  policymaking authority' or 'a persistent, widespread practice of City officials or employees which,

  although not authorized by officially adopted and promulgated policy, is so common and well settled

  as to constitute a custom that fairly represents municipal policy." /d. at *20-21. The same is true

  here-- Plaintiff has failed to allege and identify, with specific facts, any "official custom or policy"

  of the PISD Board ofTrustees of the constitutional violations at issue here. 4 Rather than allege facts

  specific to the PISD Defendants, the Complaint instead only makes formulaic conclusions about

  § 1983 liability. See Dkt. I. Dismissal of Plaintiffs § 1983 claim is therefore proper. !d.; see also

  Hayden v. City of Fort Worth, 2017 U.S. Dist. Lexis 146084 (N.D. Tex. 2017) (granting Rule

  12(b)(6) motion dismissing § 1983 claim for insufficient custom, practice or policymaker

  allegations); Peterson v. City of Duncanville, 20I6 U.S. Dist. Lexis 113929 (N.D. Tex. 2016)

  (same); cases cited in ~2.5, supra. Moreover, the Complaint alleges no facts that could potentially

  subject Dr. Binggeli to individual liability under §I 983. See Dkt. I.



         4
            "A mere allegation that a custom or policy exists, without any factual assertions to support
  such a claim, is no more than a formulatic recitation of the elements of a § 1983 claim and is
  insufficient to state a claim for relief." Pinedo v. City ofDallas, 2015 U.S. Dist. Lexis 5272, *16-17
  (N.D. Tex. 20I5).
  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              14
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 15 of 18 PageID #: 68



         2.25 In addition to the above, the Complaint appears to assert as a separate claim Plaintiffs

  allegation that Defendants acted against him "in violation of the Excessive Fines Clause of the

  Eighth Amendment" (which must procedurally be brought under 42 U.S.C. § 1983). Dkt. 1, ~~ 204-

  216 (Fifth Claim for Relief). However, the sale of Plaintiffs real property to satisfy delinquent ad

  valorem taxes is not a "punishment" subject to the Eighth Amendment but, rather, is a remedial

  device related to the government's fundamental interest in raising and collecting revenue. See, e.g.,

  Austin v. United States, 509 U.S. 602,606-610 (1993); Kill v. United States, 277 F.3d 1330, 1335-36

  (Fed. Cir. 2002); Little v. C.lR., 106 F.3d 1445, 1454-55 (9th Cir. 1997); Sanders v. Szubin, 828 F.

  Supp. 2d 542, 552-54 (E.D.N.Y. 2011). Dismissal of Plaintiffs fifth claim for relief based on the

  Eighth Amendment is warranted for this additional reason.

  2.     Plaintiff has not alleged Section 1985 liability

         2.26    Without any elaboration, the Complaint appears to assert a claim under 42 U.S.C.

  § 1985. See Dkt. 1, p. 23, Fourth Claim for Relief heading. There are three subsections to § 1985;

  however, subsections (1) and (2) are clearly not applicable to the facts alleged. Regarding subsection

  (3), the Fifth Circuit has unequivocally held that to state a claim under § 1985(3) a plaintiff must

  specifically plead a racially based discriminatory animus. Johnson v. Dowd, 305 Fed. Appx. 221,

  224 (5th Cir. 2008); Rayborn v. Miss. State Bd. of Dental Examiners, 776 F.2d 530, 532 (5th Cir.

  1985); see also McKinney FOP Lodge 107, 2016 U.S. Dist. Lexis 44808 at *6-8. Here, the

  Complaint is entirely devoid of any such race based allegations. See Dkt. 1. Dismissal of Plaintiffs

  § 1985 claim is therefore proper.




  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                            15
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 16 of 18 PageID #: 69




  3.     Plaintiff has not alleged Section 1986 liability

         2.27     Also without elaboration, the Complaint appears to assert a claim under 42 U.S.C.

  §1986. See Dkt. 1, p. 23, Fourth Claim for Relief heading. However, any such claim must be

  dismissed for at least two reasons.

         2.28     First, a claim under § 1986 is entirely dependent on the plaintiffs prevailing under

  his §1985 claim. Vanderwall, 129 Fed. Appx. at 91; Weakley v. Sec. State Bank, 1994 U.S. App.

  Lexis 41774, *3 (5th Cir. 1994); Bittakis, 480 F.Supp.2d at 920. Here, as detailed above, Plaintiff

  cannot prevail on his § 1985 claim - -there are no allegations of a racial animus. As such, his § 1986

  claim must also be dismissed. !d.

         2.29    In addition,§ 1986 claims are subject to a one year statute of limitations. 42 U.S.C.

  § 1986; Mitchell v. Cresent River Port Pilots Ass 'n, 265 Fed. Appx. 363, 367 n.3 (5th Cir. 2008).

  Here, Plaintiffs cause of action accrued, at the latest, on February 20,2017. See Dkt. 1, ~~ 103-105,

  161-164, 183. However, this lawsuit was not filed until September 17,2018-- more than a year

  after Plaintiffs alleged claims had accrued.        Dismissal of Plaintiffs § 1986 claim based on

  limitations is therefore warranted.

  4.      The Rooker-Feldman doctrine bars Plaintifrs constitutional/civil rights claims

          2.30        All of Plaintiffs claims in the Complaint, including his claims that his

  constitutional/civil rights were violated, contest the judicial foreclosure and sale of his real property

  for delinquent ad valorem taxes - - a foreclosure that was the result of a final state court judgment

  entered by the 3801h state district court. See Dkt. 1, ~~ 28, 88-132, 137-138, 149, 161-166, 183.


  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                               16
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 17 of 18 PageID #: 70




  However, under the Rooker-Feldman doctrine, federal district courts lack jurisdiction to review state

  court judgments when the constitutional claims are "inextricably intertwined" with the challenged

  state court judgment. Richard v. Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 350 (5th Cir.

  2003). "A claim is 'inextricably intertwined' with a state court judgment if, in order to find in the

  plaintiffs favor, the federal court would have to conclude that the state court wrongly decided the

  issues before it or would otherwise have to void the judgment. [ ]Thus, the Fifth Circuit has long

  held that a plaintiff cannot circumvent the Rooker-Feldman doctrine merely by recasting a complaint

  in the form of a federal civil rights action." Evans v. Williamson Cnty. Gov 't, 2015 U.S. Dist. Lex is

  100270, *11-12 (W.O. Tex. 2015) (internal citations omitted); see also Champagne v. Bank ofAm.,

  NA., 2012 U.S. Dist. Lexis 31054, *6 (E.D. La. 2012) ("The Fifth Circuit has held that 'litigants

  may not obtain review of state court actions by filing complaints about those actions in lower federal

  courts cast in the form of civil rights suits."') (citing and quoting cases). See also Pease v. First

  Nat'! Bank, 335 Fed. Appx. 412,415 (5 1h Cir. 2009); Wylie v. Bank of NY. Mellon, 856 F. Supp.2d

  837, 840-45 (E.D. La. 2012).       Here, Plaintiffs constitutional claims alleged in this suit are

  undeniably "inextricably intertwined" with the state district court's final judgment in the tax

  delinquency lawsuit. Thus, the Rooker-Feldman doctrine applies and this Court lacks jurisdiction

  over Plaintiffs federal causes of action that attempt to collaterally attack the state court's judgment.

         2.31      As interpreted by the Fifth Circuit, the Rooker-Fe/dman doctrine mandates this

  Court's dismissal of Plaintiffs§§ 1983, 1985 and 1986 claims, as well as his RICO claims, pursuant

  to Rule 12(b)(6).




  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                              17
Case 4:18-cv-00660-ALM-CAN Document 12 Filed 10/08/18 Page 18 of 18 PageID #: 71




                                                 III.
                                        Conclusion And Prayer

         3.1    For the reasons above, the PISD Defendants ask the Court to dismiss all of the claims

  asserted against the PISD Defendants in the Plaintiffs Complaint with prejudice for failure to state

  a claim upon which relief can be granted. The PISD Defendants also request such further relief, at

  law or in equity, to which they are justly entitled.


                                                     Respectfully submitted,

                                            ABERNATHY, ROEDER, BOYD & HULLETT, P.C.

                                                     Is/ Charles J Crawford
                                                     Charles J. Crawford
                                                     State Bar No. 05018900
                                                     Richard M. Abernathy
                                                     State Bar No. 00809500
                                                     Redbud Blvd., Suite 300
                                                     McKinney, TX 75070
                                                     (Ph) 214-544-4000
                                                     (Fx) 214-544-4040
                                                     Attorneys for Plano lSD and Brian Binggeli
                                                     ccrawford@abernathy-law.com
                                                     rabernathy@abernathy-law.com




                                    CERTIFICATE OF SERVICE

          I certify that on October 8, 2018 a true and correct copy of foregoing was served on
  Plaintiff, pro se, by certified mail #9590 9266 9904 2967 0618 01 at 441 Shiloh Drive, Lucas,
  Texas 75002.

                                                     Is/ Richard M Abernathv
                                                     Richard M. Abernathy




  DEFENDANTS PLANO INDEPENDENT SCHOOL DISTRICT'S AND
  BRIAN BINGGELI'S RULE 12(b)(6) MOTION TO DISMISS 2565904                                          18
